Title: Thomas Jefferson to Charles Blagrove, 15 June 1812
From: Jefferson, Thomas
To: Blagrove, Charles


          Sir Monticello June 15. 12. 
          I have duly recieved your favor of the 4th with the certificate inclosed, and should not again have troubled you on the subject but that I percieve you have mistaken the name under which the search was to be made for the patent of 99. as of land on Ivy creek, formerly Bedford, now Campbell. your letter states the search to have been made under the name of John Dayles, instead of John Wayles. this mistake being of the initial letter may have misled you in looking over the alphabets of your books. the decisiveness of the fact, if there was a patent will I hope apologize for my renewing this trouble to you. Accept the assurance of my respect.
          
            Th:
            Jefferson
        